Filed pursuant to Rule 424(b)(3) File No. 333-119338 June 19, 2008 SUPPLEMENT DATED JUNE 19, 2, 2007 Dear Investor(s): GRANT PARK FUTURES FUND MAY PERFORMANCE UPDATE FUND MAY 2008 YTD Total NAV NAV/Unit Grant Park Futures Fund Class A Units 2.11% 13.89% $ 76.4M $1,491.410 Grant Park Futures Fund Class B Units 2.03% 13.49% $461.4M $1,296.786 ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES Grant Park’s positions in the energy complex were again the drivers in the portfolio’s performance this month.Still predominantly long across the sector, Grant Park earned substantial profits as the energy markets endured a strong sector-wide uptrend.The biggest contributions came from rallies in the crude oil markets.Despite some intra-month price swings, crude oil finished the month $14.62 per barrel (or 12.97%) higher than last month’s close. Although the price of crude was most heavily affected this month by swings in the U.S. dollar, price shifts in the energy markets were also caused by increased energy demand from China after a horrid earthquake rattled the nation’s hydroelectric power markets. Due to short positions in the European financial markets, the portfolio performed particularly well in the fixed income sector.The most notable positions were those in the Euro bund and Euribor (European Interbank Offered Rate) markets.On strong economic data throughout the month, speculators began to adopt a view that the European economy may be in an upswing.This renewed confidence drove up yields on most major financial instruments, pushing prices in the futures markets (which move inversely to yields) downwards.Although ultimately profitable in the sector, short positions in U.S. fixed income markets experienced setbacks.Continued domestic economic distress moved the U.S. based Eurodollar market upwards against the portfolio’s short positions. The continuing woes of a weakened global economy helped Grant Park’s currency positions in May.Mixed economic reports from the U.S., Great Britain, the Eurozone, and Australia caused big moves in the currency markets both with and against the portfolio’s positions.Grant Park fared well as profits stemming from short dollar positions against the Aussie dollar, Turkish lira, and Mexican peso outweighed losses sustained from the more established currencies such as the British pound, euro, and Canadian dollar. The bulk of the portfolio’s setbacks in May stemmed from positions in the equity indices markets.Grant Park’s continued short exposure to the U.S. equity markets experienced losses as the front contract in the e-mini S&P 500 rallied 5.82%.Short positions in France’s CAC40 and Germany’s Dax indices also produced losses, as better-than expected economic data released near month’s end spurred a boost in the equity markets. Grant Park’s positions in the metals markets provided mixed results for the portfolio, but were net negative for May.Losses incurred due to steady decreases in copper prices against the portfolio’s long positions accounted for most of the setbacks in the sector.Analysts attribute the move to the recent firming of the U.S. dollar and decreased demand from China due to a recent earthquake.On the short side however, modest profits were earned on a 22.77% slide in the nickel markets, which moved alongside Grant Park’s short positions. Lastly, the softs/agriculturals sector did not prove profitable this past month, as the portfolio registered minor losses in the grains markets.Corn prices dipped more than 2%, moving against long positions, in May in response to a strengthening dollar.Many analysts also attribute declines in grains prices to a late-month drop in energy prices. OTHER FUND NEWS We are pleased to announce that your monthly Grant Park statements are now available via the Client Services link on our website at www.dearborncapital.com.If you no longer wish to receive your paper copy via regular mail, you are asked to return a signed document acknowledging this which is available on our website. If you have any questions or concerns regarding your account, please do not hesitate to call our offices at (312) 756-4450 or e-mail us at funds@dearborncapital.com. Sincerely, David Kavanagh President Enclosures PAST PERFORMANCE IS NOT INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE, OFFERING BY PROSPECTUS ONLY Daily fund performance is available on our website at www.dearborncapital.com along with weekly commentary.
